J-S14034-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    JAMES O. CARTER                            :
                                               :
                      Appellant                :   No. 2002 EDA 2017

            Appeal from the Judgment of Sentence February 17, 2017
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0012077-2015,
                           MC-51-CR-0031150-2015


BEFORE:      OTT, J., McLAUGHLIN, J., and RANSOM*, J.

MEMORANDUM BY RANSOM, J.:                                 FILED APRIL 27, 2018

        Appellant, James O. Carter, appeals from the judgment of sentence of

three to eight years of incarceration, imposed February 17, 2017, following a

bench trial resulting in his conviction for possession of firearm prohibited,

possession of instrument of crime with intent to employ it criminally, and

simple assault.1 We affirm.

        In its opinion, the trial court fully and correctly sets forth the relevant

facts and procedural history of this case:

        On October 5, 2015, at approximately 4:15 P.M., Derek Hall
        (“Hall”) and four or five other individuals were standing at 17th
        and Arch Streets in Philadelphia, discussing a football game.
        [Appellant], who was wearing a sombrero, began dancing in
        between them. When Hall asked him to move, [Appellant]
____________________________________________


1   18 Pa.C.S. §§ 6105(a)(1), 907(a), and 2701(a).



*     Retired Senior Judge assigned to the Superior Court.
J-S14034-18


     reached into his pants, pulled out a sawed-off shotgun, and
     pointed it at Hall. The small crowd scattered, and [Appellant]
     ran down 18th Street.

     Police Officer Daniel Brooke responded to the area for a radio call
     for a person wearing a sombrero and carrying a sawed-off
     shotgun. Officer Brooke saw [Appellant] and a sombrero at the
     corner of 19th and Cuthbert Streets.        From underneath a
     dumpster approximately ten feet from where [Appellant] was
     standing, Officer Brooke recovered a brown and black sawed-off
     shotgun. [Appellant] was placed under arrest.

     The parties stipulated that [Appellant] was ineligible to possess a
     firearm. They also stipulated that the firearm was examined by
     the ballistics department, which determined that it was
     inoperable . . .

Trial Court Opinion (TCO), 8/28/17, at 1-2 (citations to the record omitted).

According to the report of the ballistics department, the firearm had “heavy

corrosion on all external mechanism[s]. Barrel plugged with brown dirt-like

substance . . . Rifle was dismembered, cut open with portions broken off and

removed to verify that chamber was not loaded. . . . No magazine or

ammunition submitted.”         Notes of Testimony (N. T.), 12/12/16, at 25

(quoting Ex. C-3).

     “After finding [Appellant] guilty of the above charges, the [trial] court

deferred sentencing for a presentence investigation [(‘PSI’)] and a mental

health evaluation.”     TCO at 2.   According to the PSI, Appellant had been

honorably discharged from the United States Army, had some college

education, and was homeless. PSI at 1-2.

     During the sentencing hearing on February 17, 2017, Appellant’s

counsel   stated     that   Appellant   struggled   with   alcoholism,   and   the

Commonwealth acknowledged Appellant’s homelessness. N. T., 2/17/17, at

                                        -2-
J-S14034-18



6, 9. During his allocution, id. at 11-13, Appellant stated that he is often

attacked for being homeless and an “eyesore” and that he has sought

treatment for his alcoholism.     Id. at 12.   He also asserted that he “was

studying human services to help people and stuff like that. [He] was trying

to be like a drug counselor, an alcohol and drug counselor.” Id. at 13.

       The trial court confirmed with Appellant’s and the Commonwealth’s

counsel that Appellant’s prior record score was “REFEL” – i.e., a repeat

felony offender – and that “the guidelines are 60 to 72 months plus or minus

12.”   Id. at 4, 13-14.    Immediately prior to imposing sentence, the trial

court stated:

       In fashioning a sentence, the [trial c]ourt has considered
       [Appellant’s PSI], the protection of the public, the gravity of the
       offense as it relates to the impact on the community, and the
       rehabilitative needs of [Appellant].      The [trial c]ourt has
       considered [Appellant]’s allocution, and the fact that he waived
       his right to a jury, and the [trial c]ourt has considered the
       Commonwealth’s sentencing memorandum.

Id. at 13-14. The trial court “sentenced [Appellant] to three to eight years

of confinement for the [possession of] firearm [prohibited] violation and no

further penalty on the remaining charges.” TCO at 2.

       “On February 28, 2017, [Appellant] sought leave to file a post-

sentence motion nunc pro tunc, which the court granted.”        Id. The post-

sentence motion challenged the weight of the evidence, requested a new

trial, and challenged the discretionary aspects of Appellant’s sentence.

“[O]n June 16, 2017, the court denied the post-sentence motion.              This

[timely] appeal followed.” Id. at 2. Appellant filed a court-ordered Pa.R.A.P

                                      -3-
J-S14034-18



1925(b) statement of errors complained of on appeal, and the trial court

issued a responsive opinion.

      Appellant raises three issues for our review:

      1.     Did the [trial] court err in finding that there was sufficient
      evidence to convict the [A]ppellant of Possession of a Firearm by
      a Prohibited Person 18 Pa.C.S. § 6105 where the item was not
      operable, heavily corroded, plugged with dirt, and had no
      magazine or ammunition, and, where the testimony of the
      witness was that at first sight he was unsure whether it was a
      real gun, and, when [Appellant] was holding it, and defending
      himself, he was wearing a sombrero and had been dancing with
      it in his belt as part of a Poncho Villa costume?

      2.     Did the court err in finding that the weight of the evidence
      was enough to convict the [A]ppellant of Possession of a Firearm
      by a Prohibited Person 18 Pa.C.S. § 6105 where the item was
      not operable, heavily corroded, plugged with dirt, and had no
      magazine or ammunition, and, where the testimony of the
      witness was that at first sight he was unsure whether it was a
      real gun, and, when [Appellant] was holding it, and defending
      himself, he was wearing a sombrero and had been dancing with
      it in his belt as part of a Poncho Villa costume?

      3.     Was the sentencing court’s imposition of a 3-8 year state
      incarceration sentence unreasonable, manifestly excessive and
      an abuse of discretion where the court failed to conduct an
      individualized sentencing, did not properly consider the
      sentencing factors, ignored whether the sentence was the least
      stringent to protect the community, and was too high in light of
      mitigation presented?

Appellant’s Brief at 8 (trial court’s answers omitted).

                        Sufficiency of the Evidence

      Appellant first contends that the evidence was insufficient to sustain

his conviction for illegal possession of a firearm, because the firearm at issue

was heavily corroded, plugged with dirt, and had no magazine or



                                      -4-
J-S14034-18



ammunition and was therefore not operable. Id. at 13. Appellant further

notes that, at first glance, Hall was not even sure if it was a firearm.

      In reviewing the sufficiency of the evidence, our standard of
      review is as follows:

      Whether viewing all the evidence admitted at trial in the light
      most favorable to the verdict winner, there is sufficient evidence
      to enable the fact-finder to find every element of the crime
      beyond a reasonable doubt. In applying the above test, we may
      not weigh the evidence and substitute our judgment for the fact-
      finder. In addition, we note that the facts and circumstances
      established by the Commonwealth need not preclude every
      possibility of innocence. Any doubts regarding a defendant’s
      guilt may be resolved by the fact-finder unless the evidence is so
      weak and inconclusive that as a matter of law no probability of
      fact may be drawn from the combined circumstances. The
      Commonwealth may sustain its burden of proving every element
      of the crime beyond a reasonable doubt by means of wholly
      circumstantial evidence. Moreover, in applying the above test,
      the entire record must be evaluated and all evidence actually
      received must be considered. Finally, the trier of fact while
      passing upon the credibility of witnesses and the weight of the
      evidence produced, is free to believe all, part or none of the
      evidence.

Commonwealth v. Fortson, 165 A.3d 10, 14–15 (Pa. Super.) (citation and

internal brackets omitted) (some formatting added), appeal denied, 174

A.3d 558 (Pa. 2017).

      In order to convict a person of violating Section 6105 of the Uniform

Firearms Act, the Commonwealth must prove that the person possessed a

firearm and has been convicted of an enumerated offense that prevents him

from possessing firearms. 18 Pa.C.S. § 6105(a)(1), (b). Here, the parties

stipulated that Appellant was ineligible to possess a firearm.        TCO at 2.




                                      -5-
J-S14034-18



Additionally, Appellant does not dispute that he was in possession of the

gun. See Appellant’s Brief at 13.

      Appellant’s sole challenge is whether the inoperable shotgun in his

possession qualified as a “firearm” under Section 6105.      According to that

statute, “the term ‘firearm’ shall include any weapons which are designed

to or may readily be converted to expel any projectile by the action of an

explosive or the frame or receiver of any such weapon.”             18 Pa.C.S.

§ 6105(f) (emphasis added). Under this definition, the weapon need not be

able to expel a projectile at the time of its use provided that it had, at one

point, been designed to do so.      See id.; Commonwealth v. Batty, 169

A.3d 70, 77 (Pa. Super. 2017) (“we are not persuaded that operability is an

essential element of [S]ection 6105” (quoting Commonwealth v. Thomas,

988 A.2d 669, 671 (Pa. Super. 2009)).

      Accordingly, although the weapon in the current case was not operable

for a plethora of reasons – heavy corrosion, plugged with a “brown dirt-like

substance,” no magazine or ammunition -- it still had been designed to expel

a projectile by the action of an explosive. N. T., 12/12/16, at 25 (quoting

Ex. C-3); see Appellant’s Brief at 13; Batty, 169 A.3d at 77 (citing

Thomas, 988 A.2d at 670-72).        It was not a toy or a prop but merely a

shotgun that had not been maintained – whether the victim could perceive

this authenticity at first glance is irrelevant.   See Appellant’s Brief at 13.

Consequently, the weapon at issue qualifies as a “firearm” pursuant to

Section 6105, which was the only disputed element of the crime.            The

                                     -6-
J-S14034-18



Commonwealth         hence    has    presented   sufficient   evidence   to   sustain

Appellant’s conviction under Section 6105(a)(1).

                              Weight of the Evidence

       Next, Appellant challenges the weight of the evidence, arguing that the

trial court’s “failure to follow the spirit and purpose of the statute[, Section

6105,] should shock the conscious and cause the verdict to be overturned.”

Appellant’s Brief at 15.2

       Our standard of review of review for a challenge to the weight of the

evidence is as follows:

       The weight of the evidence is exclusively for the finder of fact,
       who is free to believe all, none or some of the evidence and to
       determine the credibility of the witnesses.

       Appellate review of a weight claim is a review of the exercise of
       discretion, not of the underlying question of whether the verdict
       is against the weight of the evidence. Because the trial judge
       has had the opportunity to hear and see the evidence presented,
       an appellate court will give the gravest consideration to the
       findings and reasons advanced by the trial judge when reviewing
       a trial court’s determination that the verdict is against the weight
       of the evidence. One of the least assailable reasons for granting
       or denying a new trial is the lower court’s conviction that the
       verdict was or was not against the weight of the evidence and
       that a new trial should be granted in the interest of justice.




____________________________________________


2 Appellant preserved his weight of the evidence claim through his post-
sentence motion raising such a challenge and requesting a new trial. See
Pa.R.Crim.P. 607.



                                           -7-
J-S14034-18


Commonwealth v. Talbert, 129 A.3d 536, 545–46 (Pa. Super. 2015)

(internal brackets, citations, and quotation marks omitted; some additional

formatting applied).

      Appellant has failed to articulate any argument as to why his

conviction for illegal possession of a firearm was against the weight of the

evidence, beyond the one sentence quoted above. Appellant’s Brief at 15.

Moreover, Appellant has not cited any case law that a trial court’s “failure to

follow the spirit and purpose” of a statute requires a finding that a conviction

was against the weight of the evidence or that the defendant should receive

a new trial. Id. Claims are deemed meritless where the assertions therein

are not explained, developed, or supported by the record factually or legally.

Commonwealth v. Spotz, 47 A.3d 63, 108 n.34 (Pa. 2012); see also In

re Estate of Whitley, 50 A.3d 203, 209 (Pa. Super. 2012) (“The argument

portion of an appellate brief must include a pertinent discussion of the

particular point raised along with discussion and citation of pertinent

authorities.” (internal citations and quotation marks omitted)); see also

Lackner v. Glosser, 892 A.2d 21, 29-30 (Pa. Super. 2006) (explaining that

an appellant’s arguments must adhere to rules of appellate procedure, and

“arguments which are not appropriately developed are waived”; arguments

not appropriately developed include those where party has failed to cite any

authority in support of contention). As Appellant fails to cite any applicable

law in support of his contention, it does not merit relief.


                                      -8-
J-S14034-18


        To the extent that Appellant’s challenge to the weight of the evidence

overlaps with his challenge to the sufficiency of the evidence, his weight

claim fails for the same reasons that his sufficiency claim failed. The trial

court thus did not abuse its discretion in convicting Appellant of Section

6105(a)(1). Talbert, 129 A.3d at 545–46.

                                 Sentencing

       Finally, Appellant challenges the discretionary aspects of his sentence.

Appellant’s Brief at 15.     Such a claim is not appealable as of right.

Commonwealth v. Colon, 102 A.3d 1033, 1042–43 (Pa. Super. 2014).

Therefore, before we exercise jurisdiction to reach the merits of Appellant’s

issue, we must engage in a four-part analysis to determine: (1) whether the

appeal is timely; (2) whether Appellant preserved his issue; (3) whether

Appellant's brief includes a concise statement of the reasons relied upon for

allowance of an appeal with respect to the discretionary aspects of his

sentence; and (4) whether the concise statement raises a substantial

question whether the sentence is inappropriate under the Sentencing Code.

Id.    Only if the appeal satisfies each of these four requirements may we

proceed to decide the substantive merits of the case. Id.

       Instantly, Appellant timely filed a notice of appeal and properly

preserved his issue in his post-sentence motion, and his brief contains a

concise statement of the reasons on which he relies. Appellant’s Brief at 6-

7.    In that concise statement of the reasons relied upon for allowance of


                                     -9-
J-S14034-18


appeal, Appellant contends that his sentence is “contrary to the fundamental

norms which underlie the sentencing process” and that the trial court “only

focused on the severity of the crimes and the retribution of the complainants

and did not consider the rehabilitative needs of appellant at all.”       Id.   He

adds:     “The sentencing court here failed to carefully consider all relevant

factors as set forth in § 9721(b) of the Sentencing Code[ 3] and imposed a

sentence that was clearly unreasonable.” Id. at 7 (some formatting added).

        “We have found that a substantial question exists when the appellant

advances a colorable argument that the sentencing judge’s actions were . . .

contrary to the fundamental norms which underlie the sentencing process.”

Commonwealth v. Radecki, ___ A.3d ___, 2018 Pa. Super. 38, 2018 WL

989152, at *21 (filed Feb. 21, 2018). Additionally, “[a]n averment that the

court sentenced based solely on the seriousness of the offense and failed to

consider all relevant factors raises a substantial question.” Commonwealth

v. Bricker, 41 A.3d 872, 875 (Pa. Super. 2012) (citation and internal

brackets omitted).         Thus, we will consider the substantive merits of

Appellant’s sentencing claim.

____________________________________________


3   42 Pa.C.S. § 9721(b) states, in relevant part:

        [T]he court shall follow the general principle that the sentence
        imposed should call for confinement that is consistent with the
        protection of the public, the gravity of the offense as it relates to
        the impact on the life of the victim and on the community, and
        the rehabilitative needs of the defendant.



                                          - 10 -
J-S14034-18


      A trial court has discretion when it sentences a defendant:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment.
      Rather, the appellant must establish, by reference to the record,
      that the sentencing court ignored or misapplied the law,
      exercised its judgment for reasons of partiality, prejudice, bias
      or ill will, or arrived at a manifestly unreasonable decision.

Commonwealth v. Zirkle, 107 A.3d 127, 132 (Pa. Super. 2015).                “A

sentencing court need not undertake a lengthy discourse for its reasons for

imposing a sentence or specifically reference the statute in question, but the

record as a whole must reflect the sentencing court’s consideration of the

facts of the crime and character of the offender.”       Commonwealth v.

Schutzues, 54 A.3d 86, 99 (Pa. Super. 2012); accord Commonwealth v.

Ritchey, 779 A.2d 1183, 1187 (Pa. Super. 2001) (judge’s statement of the

reasons for imposing a particular sentence “must clearly show that he has

given individualized consideration to the character of the defendant” (citation

omitted).

      In addition:

      Where pre-sentence reports exist, we shall continue to presume
      that the sentencing judge was aware of relevant information
      regarding the defendant’s character and weighed those
      considerations along with mitigating statutory factors. A pre-
      sentence report constitutes the record and speaks for itself. In
      order to dispel any lingering doubt as to our intention of
      engaging in an effort of legal purification, we state clearly that
      sentencers are under no compulsion to employ checklists or any
      extended or systematic definitions of their punishment
      procedure. Having been fully informed by the pre-sentence
      report, the sentencing court’s discretion should not be disturbed.


                                    - 11 -
J-S14034-18



Commonwealth v. Devers, 546 A.2d 12, 18 (Pa. 1988). Thus, “[w]here

the sentencing judge had the benefit of a pre-sentence report, it will be

presumed that he was aware of relevant information regarding appellant’s

character and weighed those considerations along with the mitigating

statutory factors.” Commonwealth v. Fullin, 892 A.2d 843, 849–50 (Pa.

Super. 2006).

       Appellant now maintains that the trial court abused its discretion when

it sentenced him to an aggregate sentence of three to eight years of

incarceration for illegal possession of a firearm when the standard range of

the sentencing guidelines was five to six years. Appellant’s Brief at 15.4 He

insists that his sentence “was too high in light of mitigation presented,”

which included that Appellant enrolled in the United States Army, was

honorably discharged, has sought treatment for his alcoholism, had

completed some college education in order to pursue a career in addiction

counseling. Id. at 15-17; see also N. T., 2/17/17, at 6, 12-13; PSI at 1.

Appellant also contends that “he has been attacked often for being homeless

and being considered an ‘eye sore.’” Appellant’s Brief at 17; see also N. T.,

2/17/17, at 9, 12; PSI at 2. However, he acknowledges that he is a repeat


____________________________________________


4 Appellant thus is only contesting his maximum sentence, as his minimum
sentence was less than the standard range of the sentencing guidelines.
Appellant’s Brief at 5; N. T., 2/17/17, at 5.



                                          - 12 -
J-S14034-18


felony offender. Appellant’s Brief at 15; see also N. T., 2/17/17, at 4; PSI

at 2.

        In its remarks during the sentencing hearing, quoted above in their

entirety, the trial court explicitly stated that it “considered” Appellant’s PSI,

his “rehabilitative needs,” his “allocution, and the fact that he waived his

right to a jury.”   N. T., 2/17/17, at 13-14; see id. at 11-13 (Appellant’s

allocution). Nevertheless, it also “considered . . . the protection of the public

and the gravity of the offense as it relates to the impact on the community”

and “the Commonwealth’s sentencing memorandum.” Id. at 13-14.

        We conclude that, by considering the PSI and Appellant’s allocution,

the trial court created a proper record and rendered its sentence fully

informed by it. See Devers, 546 A.2d at 18; Fullin, 892 A.2d at 849–50.

Thus, the trial court considered Appellant’s character – including his military

service, honorable discharge, education, homelessness, and rehabilitative

needs, as well as his prior criminal record and the impact of his actions on

the community and public. N. T., 2/17/17, at 4, 6, 9, 12-14; PSI at 1-2;

see 42 Pa.C.S. § 9721(b); Schutzues, 54 A.3d at 99. The trial court also

reviewed the sentencing guidelines, which take into account the gravity of

the offense. N. T., 2/17/17, at 5; see 42 Pa.C.S. § 9721(b). Accordingly,

the trial court properly reviewed all of the factors required by the Sentencing

Code.    Having done so, we conclude that the trial court did not abuse its




                                     - 13 -
J-S14034-18


discretion in imposing the sentence that it selected. See Zirkle, 107 A.3d at

132.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/27/18




                                   - 14 -